Citation Nr: 0937352	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right fifth toe 
disability (status post nerve entrapment), currently rated as 
10 percent disabling.

2.  Entitlement to an increased rating for a left fifth toe 
disability (status post nerve entrapment), currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected bilateral foot 
and toe disabilities (pes cavus, status post resectional 
arthroplasty of both fifth toes with removal of metatarsal 
heads, and status post nerve entrapment paresthesias 
bilateral fifth toes).

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to July 
1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the benefits sought on appeal.  In 
March 2009, the Veteran testified before the Board at a 
hearing held at the RO.

The issues of entitlement to increased ratings for right and 
left fifth toe disabilities and for service connection for a 
back disability are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

In March 2009, the Veteran withdrew her appeal concerning the 
issue of entitlement to a TDIU rating.






CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to a TDIU rating have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In November 2008, the Veteran submitted a VA Form 9 
perfecting her appeal as to the issue of entitlement to a 
TDIU rating, as identified in the October 2008 statement of 
the case.

In March 2009, at a hearing before the Board followed by a 
written statement, the Veteran stated that she was 
withdrawing the appeal as to the issue of entitlement to a 
TDIU rating.  The Board finds that the Veteran's statement 
indicating her intention to withdraw the appeal as to this 
issue satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn her appeal as to the issue of 
entitlement to a TDIU rating, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
that issue.  The Board therefore has no jurisdiction to 
review the issue.

Accordingly, the issue of entitlement to a TDIU rating is 
dismissed.


ORDER

The appeal concerning the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability is dismissed without prejudice.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
November 2003 notice discussed the requirements to 
substantiate a claim for service connection for a back 
disability on a direct basis, but did not address the 
Veteran's claim for service connection for a back disability, 
to include as secondary to service-connected bilateral foot 
and toe disabilities, on a presumptive or secondary basis, or 
what evidentiary burdens she must overcome with respect to 
that claim.  Therefore, a remand is required in order to 
allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the question at issue.

Next, additional treatment records are outstanding.  The 
Board notes that the most recent VA medical records are dated 
in August 2008.  To aid in adjudication, any subsequent VA 
medical records should be obtained.  In addition, the record 
includes a January 2007 decision from the Social Security 
Administration (SSA) that shows that the Veteran was awarded 
benefits for bilateral peripheral neuropathy of the feet.  
While the RO requested the Veteran's SSA records in October 
2007, it appears that only a portion of those records have 
been obtained.  Accordingly, on remand, the Veteran's entire 
SSA record should be obtained  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

With respect to the Veteran's back disability, the Veteran 
contends that she has a back disability that is proximately 
due to or the result of her service-connected bilateral foot 
and toe disabilities.

The Veteran's service treatment records dated in November 
1994 reflect complaints of back pain from heavy lifting and 
treatment for a muscle strain and spasm.  An April 1995 
clinical note reflects complaints of pain from the left 
breast and left underarm that radiated into the back 
diagnosed as a possible muscle strain.  VA treatment records 
reflect additional complaints of back pain.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Accordingly, a remand is needed to determine 
whether any current back disability is related to the 
Veteran's service.
Finally, with respect to the Veteran's claims for increased 
ratings for left and right fifth toe disabilities, the 
Veteran was afforded a VA examination in August 2008.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examination is not necessarily stale, in 
light of the fact that additional development of the 
Veteran's claims is necessary, that includes obtaining 
treatment records relevant to the Veteran's claims, the 
prudent and thorough course of action is to afford the 
Veteran a new VA examination to ascertain the current nature 
and severity of her left and right fifth toe disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on 
how to substantiate all the elements of 
her claim for service connection for a 
back disability, to include as secondary 
to bilateral foot and toe disabilities, on 
a secondary and presumptive basis, and an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Obtain the Veteran's VA medical 
records dated since August 2008.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
back disability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following opinion:

(a)  Diagnose any current back 
disability.

(b)  Is it as likely as not (50 percent 
or more probability) that any back 
disability was incurred in or 
aggravated by the Veteran's service, 
including in-service complaints and 
treatment for back pain and muscle 
strains in November 1994 and April 
1995?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of the back disability, in 
addition to her statement regarding the 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).

(c)  Is it as likely as not (50 percent 
or more probability) that any back 
disability is proximately due to or the 
result of any service-connected 
bilateral foot and toe disabilities?

(d)  Is it as likely as not (50 percent 
probability or more) that any back 
disability has been aggravated 
(permanently increased in severity 
beyond the natural progression of the 
disease) by the Veteran's service-
connected bilateral foot and toe 
disabilities?

5.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's left and right fifth toe 
disabilities.  The claims file should be 
made reviewed and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

(a)  Describe all neurological 
symptomatology due to the Veteran's 
service-connected left and right toe 
disabilities.

(b)  Indicate whether the Veteran has 
paralysis of the left and right fifth 
toes that is complete or incomplete 
and, if it is incomplete, whether the 
incomplete paralysis is best 
characterized as mild, moderate, 
moderately severe, or severe.  With 
those categories in mind, the examiner 
should classify the Veteran's right and 
left fifth toe impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.  If the examiner 
uses results obtained from an EMG or 
nerve conduction velocity tests or 
other such tests, the examiner is 
requested to explain, in terms 
meaningful to a layperson, the baseline 
results versus those obtained for the 
appellant.  The examiner is asked to 
explain the meaning of any abnormal 
results that are obtained.

(c)  Explain in detail what limitation 
of motion is caused by the right and 
left fifth toe disabilities.  State 
whether there is foot drop and slight 
droop of first phalanges of all toes, 
whether the Veteran cannot dorsiflex 
the foot, whether there is extension 
(dorsal flexion) of proximal phalanges 
of toes lost; abduction of foot lost, 
adduction weakened; and whether 
anesthesia covers the entire dorsum of 
the foot and toes.

(d)  Describe any functional limitation 
of the left and right fifth toes due to 
pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(e)  State what impact, if any, the 
Veteran's left and right fifth toe 
disabilities, have on her employment 
and daily living activities.  In 
addition, please provide an opinion as 
to whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected left and 
right toe disabilities.

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 



Veterans Claims for development or other action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


